DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application filed on 07/27/2021.
Response to arguments
The previous rejection to claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn responding to the amendments to claims 1 and 8.
Claims 1, 3, 4, 5, 6, 8, 10-12 and 13 have been amended. Claims 7 and 14 are cancelled. Arguments are persuasive and the previous rejection is withdrawn. Claims 1-6, 8-12 and 13 are allowed. 
Allowable Subject Matter
Claims 1-6, 8-12 and 13 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are NPL-ITS V1.2.1, discloses GeoNetworking address and fileds of the GeoNetworking address with location table where a GeoAdhoc router shall maintain a local data structure, referred to as location table (LocT). This data structure holds information about other ITS-Ss that execute the GeoNetworking protocol. 
Zanier et al. (US PG Pub 2018/0124186), teaches forwarding messages between communication nodes in an ITS system based on location information (see fig. 5).
Shin et al. (US PG Pub 2018/0234895), teaches allowing direct or hopped communications between vehicles (see fig. 14, steps 1405 and 1407).
configuring location information, wherein the location information includes information on a V2X communication apparatus executing a geo-networking protocol; selecting a forwarder candidate among neighboring V2X communication apparatuses included in [[the]] a location table; determining a forwarder based on a distance between the forwarder candidate and a destination, and setting an address of the determined forwarder as a link layer address of a next hop; and transmitting a geo-networking packet based on the link layer address, wherein the geo-networking packet includes forwarder level information indicating whether the geo-networking packet is transmitted to a most forwardable router or to a second forwardable router as recited in the context of claims 1 and 8. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 2-6 and 9-13 depend from claims 1 and 8 are allowed since they depend from allowable claims 1 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
08/13/2021